EXHIBIT 10.32

FOIA CONFIDENTIAL TREATMENT REQUESTED

TERMINATION AGREEMENT AND MUTUAL RELEASE

This Termination and Release Agreement (the “Termination Agreement”) is made as
of November 9, 2007 (the “Effective Date”), by and among Nektar Therapeutics
(“Nektar”) and Pfizer Inc. (“Pfizer”) (together, Nektar and Pfizer are referred
to herein as the “Parties”).

RECITALS

WHEREAS, the Parties have engaged in a commercial relationship related to the
development, funding, licensing, making, using, marketing and selling of
inhalable insulin (the “Relationship”);

WHEREAS, Nektar and Pfizer are party to a Collaborative Development and
Licensing Agreement [***];

WHEREAS, Pfizer has given notice of termination of the Agreements to Nektar by
letter dated October 18, 2007;

WHEREAS, the Parties desire to agree upon an aggregate payment of monies owing
relating to the Agreements and the Parties’ performance of their respective
rights and obligations arising thereunder;

WHEREAS, the Parties desire to [***];

WHEREAS, the Parties desire to agree upon a transition plan for Exubera and the
second generation inhaled insulin product candidate (collectively referred to as
the “Product”) that were the subject of the Agreements;

NOW, THEREFORE, in consideration of the recitals above, which are made a part of
this Termination Agreement, and the mutual covenants and obligations contained
herein, the sufficiency of which is hereby acknowledged, [***], the Parties
hereby agree as follows:

TERMS OF TERMINATION

 

  1. Payment.

Within seven (7) days of the Effective Date, Pfizer agrees to pay Nektar the sum
of $135,000,000 (“the Termination Payment”), by wire transfer to:

[***]

The Parties acknowledge and agree that [***].

 

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  2. Product Transition.

The Parties acknowledge and agree that the Agreements are terminated and further
agree that the [***] pursuant to the provisions of Exhibit N.

 

  3. Releases.

The Parties each agree to the following releases effective immediately following
payment of the Termination Payment:

(a) Release by Nektar. [***], Nektar hereby [***] releases [***] all claims
[***], which Nektar [***], shall or may have against Pfizer, [***]. Nothing set
forth in this Termination Agreement shall [***].

(b) Release by Pfizer. [***], Pfizer hereby [***] releases [***] all claims
[***], which Pfizer [***] shall or may have against Nektar [***]. Nothing set
forth in this Termination Agreement shall [***].

 

  4. Entire Agreement.

This Termination Agreement and attached Exhibits, and all documents executed
pursuant hereto, constitutes the entire agreement between the Parties with
respect to the subject matter hereof, and supersedes any prior written or oral
agreements, representations, warranties or statements.

 

  5. Amendment.

This Termination Agreement may not be altered, modified or amended except by
written instrument signed by the Parties hereto. [***].

 

  6. Governing Law; Jurisdiction; Alternative Dispute Resolution.

(a) This Termination Agreement shall be governed by and construed in accordance
with the laws of the [***] applicable to agreements made and to be performed
entirely within such state, without regard to the conflicts of law principles
thereof.

(b) Each party [***] submits to the jurisdiction and venue of the [***]: the
Parties shall submit the dispute to Alternative Dispute Resolution [***].

(c) Each party agrees that [***].

 

 

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

  7. Notice.

All notices, requests, demands and other communications required or permitted to
be given under the terms of this Termination Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or overnight
courier or three Business Days after they have been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

 

If to Nektar:   

Nektar Therapeutics

201 Industrial Road

San Carlos, CA 94070

Attention: [***]

Telecopy: [***]

with a copy to:    [***] If to Pfizer:    Pfizer Inc.   

235 East 42nd Street

New York, NY 10017

Attention: [***]

Telecopy: [***]

with a copy to:    [***]

The Parties may change the address to which notices or other communications
under this Termination Agreement shall be sent by providing written notice to
the other in the manner specified above. For purposes of this paragraph, the
term “Business Day” shall mean a day that is not a Saturday, a Sunday or a day
on which banking institutions are legally permitted to be closed in the [***].

 

  8. [***].

This Termination Agreement shall [***].

 

  9. [***].

This Termination Agreement shall [***].

 

  10. Representations and Warranties.

(a) Each of the Parties represents and warrants that it is authorized to
execute, deliver, and perform this Termination Agreement and that this
Termination Agreement constitutes a legal, valid and binding obligation and that
it is enforceable in accordance with its terms.

(b) Each of the Parties represents and warrants that: [***].

 

 

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

(c) Each of the Parties represents and warrants that [***]. The Parties to this
Termination Agreement further represent and warrant that they have read and
understand this Termination Agreement [***]. The Parties to this Termination
Agreement further represent and warrant that they have signed this Termination
Agreement [***]. In making this Termination Agreement, the Parties have [***].

 

  11. Confidentiality.

The Parties agree that [***] the terms of this Termination Agreement are
confidential, [***].

 

  12. Non-Disparagement.

[***], each Party hereby agrees that it shall make no oral or written statements
relating in any way to the Agreements, the Relationship, [***] that are intended
or would reasonably be expected to damage the reputation of the other Party
[***]. Each Party hereby agrees that it [***]. Notwithstanding the obligations
of this Paragraph 12 or any other obligation to the contrary, each Party is
[***].

 

  13. [***].

The Parties agree, [***].

 

  14. [***].

Pfizer hereby [***].

Nektar hereby [***].

 

  15. Counterparts.

This Termination Agreement may be executed in two or more counterpart copies of
the entire document or of signature pages to the documents (which may be sent by
telecopy), each of which shall be deemed to be an original instrument, but all
of which taken together shall constitute one and the same Agreement binding upon
the Parties.

 

 

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

In witness hereof, we, the undersigned, hereby indicate our agreement to the
terms of termination as set out in this Termination Agreement, on this the 9th
day of November, 2007, by signing below.

 

Nektar Therapeutics By:   [***] Its:   [***] Pfizer Inc. By:   [***] Its:  
[***]

 

 

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

Exhibit N

Pfizer and/or one or more of its subsidiaries own rights to the Product and the
Product Candidate (both as such terms are defined below). Accordingly, where the
term “Pfizer” appears in this Exhibit N it shall be deemed to include any such
subsidiaries that own rights to the Product and/or the Product Candidate [***].

As soon as practicable, [***], Pfizer will review such offers, if any, from
Qualified Third Parties (“Third Party Offers”) that may be interested in
entering into an agreement (a “Transfer Agreement”) for the sale of all or
substantially all of Pfizer’s rights to the Product and/or Product Candidate
(the “Transaction”). Pfizer [***] will consult with Nektar [***]. Nektar will
make a recommendation regarding Third Party Offers [***], Pfizer shall enter
into the Transfer Agreement [***] containing customary representations,
warranties, covenants, and indemnities for third party post-closing claims that
are customary for a transaction of this nature, [***]. Pfizer agrees to use
reasonable efforts to consummate the Transaction with the Qualified Third Party
[***].

During the period [***], Pfizer will use reasonable efforts to provide
Maintenance Assistance. [***].

[***], Pfizer agrees to use reasonable efforts to provide Transition Assistance
(as defined below) from the closing date of the Transaction until the later of
(a) three months after the closing date or (b) such longer period of time only
with respect to Transition Assistance that must be continued beyond such three
month period to meet applicable regulatory [***] product transfer requirements
(such period being defined as the “Transition Period”) to facilitate the
transfer of the Product and/or Product Candidate to a Qualified Third Party in
the Transaction, so long as the Qualified Third Party reimburses Pfizer for
reasonable out-of-pocket costs paid to third parties and incremental personnel
and production costs actually incurred by Pfizer in providing Transition
Assistance to the extent such costs would not have been incurred if there were
no Transaction (“Pfizer Costs”); provided however, Pfizer will not be entitled
to any type of prospective economic value in the Transaction (other than the
reimbursement for “Pfizer Costs”) including but not limited to any future
royalty or profit sharing with respect to the Product or Product Candidate.
“Pfizer Costs” shall [***]. In addition, if it is determined that the Qualified
Third Party will purchase Pfizer equipment or inventory as part of the
Transaction, then such equipment or inventory shall be transferred at 50% of its
value on the date of transfer.

For the purposes of the above, the following capitalized terms shall have the
following meaning:

“Qualified Third Party” shall mean (a) a company, [***] the transferee of
Pfizer’s regulatory filings and associated obligations; [***].

“Maintenance Assistance” shall mean the following activities: (1) continuance of
Phase IV studies for the Product [***], (2) continuance of [***] clinical
studies for the Product

 

 

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Candidate, [***], (3) provision of a reasonable compassionate program necessary
for continued patient access to the Product [***], (4) [***], (5) conduct the
[***] trial for the Product Candidate [***]; provided however, Nektar shall be
responsible for the out-of-pocket costs and incremental personnel costs incurred
by Pfizer for such trial, (6) Pfizer will leave the drug on the market as
planned through January 16th (“January Date”). If by the January Date, Nektar
has shown Pfizer substantial progress toward completion of a Transaction
evidenced by way of a term sheet proposal [***], then Pfizer will resume a
reasonable level of wholesaler/mail order distribution to supply patients
already on Exubera through the completion of the transition to the Qualified
Third Party, [***].

“Transition Assistance” shall mean one or more of the following actions or
activities set forth under paragraphs (1) and (2) below to be performed by
Pfizer during the Transition Period that are reasonably necessary to support the
transfer of the Product and/or Product Candidate to a Qualified Third Party in
the Transaction:

(1) Pfizer will grant licenses to any necessary intellectual property [***] as
reasonably necessary, provide for manufacturing in Pfizer facilities [***],
provide for any necessary transfers of technology and supply sources [***],
transfer NDAs and INDs (and foreign equivalents) and data contained in such
regulatory filings, transfer ownership of the Exubera trademark, provide for
continuation and transfer to the Qualified Third Party of the [***] studies, and
provide for the continuation of FDA mandated clinical trials of the Product,
[***].

(2) Pfizer will provide Nektar with complete reports [***], transfer clinical
studies conducted by Pfizer that are ongoing at the closing date of the
Transaction to the Qualified Third Party [***] and transfer to Nektar or the
Qualified Third Party possession and title to the extent owned by Pfizer to all
data generated with respect to the Product Candidate, [***].

 

 

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.